DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a first office action in response to application filed, with the above serial number, on 18 December 2020 in which claims 1-20 are presented for examination. Claims 1-20 are therefore pending in the application. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 13-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
The “system” claim is not to a process, machine, manufacture, or composition of matter. The claimed element’s “module”, etc are non-structural limitations, and in light of the specification these are disclosed as being software (e.g., par. 22 “Accordingly, the present invention may take the form of an entirely hardware embodiment, an entirely software embodiment”). A machine must comprise (at least one) structural element/limitations that showing it is a tangible embodiment, providing evidence that the abstract idea has been applied (a practical application) and that it would not cover all substantial practical uses of the abstract idea (see MPEP 2106 II.(A)). Therefore, the claimed subject matter as a whole fails to fall within the definition of a process, machine, manufacture, or composition of matter, patentable eligible category subject matter.
In order to expedite a comprehensive examination of the instant application, the claims rejected under 35 U.S.C.101 (non-statutory) above, are further rejected as set forth below in anticipation of applicant amending these claims to place them within the admissible statutory categories of invention.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 4, 17 is/are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The claim recites that a second edge cluster is also executing in the first regional cloud; however, claim 1 recites each edge cluster being located in different regional clouds and the first edge cluster is already in the first regional cloud.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claim does not have antecedent basis for ‘the Internet’ and the Internet is not defined.
Claim 20 recites the limitation "the system of claim 11" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 18 recites the limitation "the system of claim 3" in line 1.  There is insufficient antecedent basis for this limitation in the claim.




Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-7, 11-18, 20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Walker et al (hereinafter “Walker”, 11,394,636).

As per Claim 1, Walker discloses a method comprising:
instantiating a plurality of edge clusters on one or more cloud computing platforms, each edge cluster being located in a different regional cloud of a plurality of regional clouds in the one or more cloud computing platforms, the regional clouds being connected to one another by one or more cloud backbone networks, the plurality of regional clouds being further connected to a wide area network (WAN) that does not include the one or more cloud backbone networks (at least Fig. 2; col. 4:30-65; cloud provider network 120 can be formed as a number of regions, where a region is a separate geographical area in which the cloud provider clusters data centers. Each region can include two or more availability zones connected to one another via a private high-speed network, for example, a fiber communication connection. … Customers can connect to availability zones of the cloud provider network via a publicly accessible network (e.g., the Internet, a cellular communication network) by way of a transit center (TC). TCs are the primary backbone locations linking customers to the cloud provider network, and may be collocated at other network provider facilities (e.g., Internet service providers, telecommunications providers) and securely connected (e.g., via a VPN or direct connection) to the availability zones. Each region can operate two or more TCs for redundancy. Regions are connected to a global network which includes private networking infrastructure (e.g., fiber connections controlled by the cloud provider) connecting each region to at least one other region. The cloud provider network may deliver content from points of presence outside of, but networked with, these regions and/or availability zones by way of edge locations and regional edge cache servers); 
instantiating an application instance in a first regional cloud of the plurality of regional clouds, a first edge cluster of the plurality of edge clusters executing in the first regional cloud (at least col. 3:40-4:29; Users can access the cloud provider network 120 via the network 104 to view or manage their data and computing resources, as well as to use websites and/or applications hosted by the cloud provider network 120. The servers 118 can include any network-equipped computing device, for example, web servers, application servers, file servers, database servers, media servers, game servers, proxy servers); and 
configuring the first edge cluster to control access to the application instance (at least col. 11:12-18; Fig. 1; load balancer 109A or the global access point 106A may authenticate the source client device 102; see Fig. 1: first row for 106a/109a for instance 112a for a region; 106b for 112b etc.); and
configuring one or both of the cloud computing platform and the plurality of edge clusters to direct traffic addressed to the application instance to the first edge cluster over either of the WAN and the one or more cloud backbone networks (at least col. 5:65-6:25; Fig. 2; load balancer 109 may forward one or more network packets received from a global access point 106 to an instance 112 executing a copy of the packet forwarder code 116. The load balancer 109 may also forward one or more network packets received from an instance 112 to a global access point 106 in the connection path associated with such network packets. In some embodiments, the load balancer 109 is implemented on a physical machine comprising computer hardware and storing load balancer code that, when executed, configures the physical machine to perform the load balancing operations described herein. The instance 112 may provide the compute capacity usable to execute a packet forwarder (e.g., packet forwarder code 116) that can be used to forward a received network packet along an obfuscated network signal path and eventually to the intended destination (e.g., server 118)).
As per Claim 2. The method of claim 1, further comprising configuring a domain name service (DNS) of the one or more cloud computing platforms to control routing of traffic received over the WAN and addressed to the application instance over either the WAN or the cloud backbone (at least col. 8:27-37; 10:13-22 16/219,770 application incorporate by reference par. 3).
As per Claim 3. The method of claim 2, wherein configuring the DNS of the cloud computing platform comprises configuring an ANYCAST internet protocol (IP) address associated with the application instance (at least col. 10:13-22: 16/219,770 application incorporate by reference par. 17, 20, 40).
As per Claim 4. The method of claim 1, further comprising configuring a second edge cluster executing in the first regional cloud with alternative routing logic instructing the second edge cluster to redirect traffic addressed to the application instance to the first edge cluster (at least col. 10:43-67; 106a selecting load balancer based on load and selecting load balancer 109b alternatively to 109a which it would routinely do).
As per Claim 5. The method of claim 1, wherein configuring the first edge cluster to control access to the application instance comprises configuring the first edge cluster to verify a source of the traffic addressed to the application instance using an identity provider (IDP) (at least col. 11:12-18; Fig. 1; load balancer 109A or the global access point 106A may authenticate the source client device 102; see Fig. 1: first row for 106a/109a for instance 112a for a region; 106b for 112b etc.).
As per Claim 6. The method of claim 1, further comprising configuring, by an intelligent routing module, the one or more cloud computing platforms to implement a fast lane by configuring the one or more cloud computing platforms to direct a portion of the traffic addressed to the application instance received by a second regional cloud to the application instance in the first regional cloud over the one or more cloud backbone networks (at least col. 10:13-22: 16/219,770 application incorporate by reference par.41 access point 106 can route the request to the endpoint. In one embodiment, the access point 106 uses NAT translation or encapsulation to redirect the request to the endpoint over the network 108, preventing disclosure of a network address of the endpoint to the client devices 102. Where connection-oriented communication sessions are utilized between client devices 102 and an endpoint, the access point 106 may operate to conduct an initialization phase of the communication session on behalf of the endpoint, in accordance with the present embodiments. In instances where the network 108 is a private network, the global access points 106 may further function as an “offloading” point for traffic to the endpoints, moving that traffic from a public network (e.g., network 104) to the private network 108. Generally, such a private network would be expected to have greater performance than a public network, and thus such offloading may further increase the speed of communication between client devices 102 and endpoints).
As per Claim 7. The method of claim 6, further comprising configuring, by the intelligent routing module, the one or more cloud computing platforms to implement the fast lane by routing the portion through a cloud point of presence (POP) in the second regional cloud (at least col. 8:42-64; the global access points 106 represent devices in co-tenanted locations, such as network “points of presence” or Internet Exchange Points (IXPs).; col. 10:36-58; routing traffic from each region through global access point POP 106).
As per Claim 11. The method of claim 1, wherein the WAN includes any of the Internet, a 5G Cellular Network, and a LONG TERM EVOLUTION (LTE) cellular network (at least col. 3:4-46).
As per Claim 12. The method of claim 1, wherein each edge cluster of the plurality of edge clusters is a KUBERNETES cluster (at least col. 4:3-29).
As per Claim 20. The system of claim 11, the intelligent routing module is programmed to: evaluate cacheability of responses of the application instance; if the cacheability meets a threshold condition, configure the cloud computing platform to route each request to the application instance to an edge cluster of the plurality of edge clusters closest to a source of each request. (at least col. 4:30-5:16).
Claims 13-18 do not, in substance, add or define any additional limitations over claims 1-7, 11-12 and therefore are rejected for similar reasons, supra.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 8-10, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Walker in view of Scholl (hereinafter “Scholl, 8,949,459).
As per Claim 8. Walker fails to explicitly disclose configuring, by an intelligent routing module, the one or more cloud computing platforms to implement a performance lane by configuring the one or more cloud computing platforms to direct a portion of the traffic addressed to the application instance and received from a user endpoint in a region associated with a second regional cloud to the first edge cluster over the one or more cloud backbone networks and in bypass of a cloud point of presence (POP) in the second regional cloud. However, the use and advantages for using such a system was well known to one skilled in the art before the effective filing date of the claimed invention as evidenced by the teachings of Scholl. Scholl discloses, in an analogous art by the same Assignee, taking into consideration costs and bandwidths with different IP transit providers when determining whether to bypass backbone paths and RPOPs (at least col. 9:23-42, 11:10-33; 13:17-33). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the use of Scholl’s algorithms with Walker as Scholl teaches such cost effective routing protecting backbone links from suspect lower cost traffic that can lead to backbone congestion or service failures (col. 12:30-63).
As per Claim 9. Walker fails to explicitly disclose configuring, by an intelligent routing module, the one or more cloud computing platforms to implement a cost effective lane by configuring the one or more cloud computing platforms to direct a portion of the traffic addressed to the application instance and received from a user endpoint in a region associated with a second regional cloud to the first edge cluster in bypass of the one or more cloud backbone networks. However, the use and advantages for using such a system was well known to one skilled in the art before the effective filing date of the claimed invention as evidenced by the teachings of Scholl. Scholl discloses, in an analogous art by the same Assignee, taking into consideration costs and bandwidths with different IP transit providers when determining whether to bypass backbone paths and RPOPs (at least col. 9:23-42, 11:10-33; 13:17-33). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the use of Scholl’s algorithms with Walker as Scholl teaches such cost effective routing protecting backbone links from suspect lower cost traffic that can lead to backbone congestion or service failures (col. 12:30-63).
As per Claim 10. Walker fails to explicitly disclose configuring, by the intelligent routing module, the one or more cloud computing platforms to implement the cost effective lane by routing the portion in bypass of a cloud point of presence (POP) in the second regional cloud. However, the use and advantages for using such a system was well known to one skilled in the art before the effective filing date of the claimed invention as evidenced by the teachings of Scholl. Scholl discloses, in an analogous art by the same Assignee, taking into consideration costs and bandwidths with different IP transit providers when determining whether to bypass backbone paths and RPOPs (at least col. 9:23-42, 11:10-33; 13:17-33). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the use of Scholl’s algorithms with Walker as Scholl teaches such cost effective routing protecting backbone links from suspect lower cost traffic that can lead to backbone congestion or service failures (col. 12:30-63).
As per Claim 19. Walker fails to explicitly disclose wherein the intelligent routing module is further programmed to implement each of a fast lane, a performance lane, and a cost effective lane with respect in accordance with an instruction from a user; wherein the intelligent routing module is programmed to configure the cloud computing platform to implement the fast lane by configuring the cloud computing platform to direct a portion of the traffic addressed to the application instance received by a second regional cloud to the application instance in the first regional cloud over the cloud backbone network through a cloud point of presence (POP) in the second regional cloud; wherein the intelligent routing module is programmed to configure the cloud computing platform to implement the performance lane by configuring the cloud computing platform to direct the portion of the traffic addressed to the application instance to the first edge cluster over the cloud backbone network and in bypass of the cloud POP; and wherein the intelligent routing module is programmed to configure the cloud computing platform to implement the cost effective lane by configuring the cloud computing platform to direct the portion of the traffic addressed to the application instance to the first edge cluster in bypass of the cloud backbone network and the cloud POP. However, the use and advantages for using such a system was well known to one skilled in the art before the effective filing date of the claimed invention as evidenced by the teachings of Scholl. Scholl discloses, in an analogous art by the same Assignee, taking into consideration costs and bandwidths with different IP transit providers when determining whether to bypass backbone paths and RPOPs (at least col. 9:23-42, 11:10-33; 13:17-33). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the use of Scholl’s algorithms with Walker as Scholl teaches such cost effective routing protecting backbone links from suspect lower cost traffic that can lead to backbone congestion or service failures (col. 12:30-63).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY TODD whose telephone number is (303)297-4763. The examiner can normally be reached 8:30-5 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Taylor can be reached on 571-272-3889. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GREGORY TODD/Primary Examiner, Art Unit 2443